Justice KIRSHBAUM
delivered the Opinion of the Court.
A formal complaint was filed with the Colorado Supreme Court Grievance Committee on May 2, 1990, charging the respondent, James E. Tatum, with professional misconduct during the course of his representation of several defendants in a civil action filed in Water Division No. 2 in Pueblo, Colorado. The hearing board conducted a hearing on December 14, 1990; considered the evidence there adduced, as well as the arguments of the respondent and the assistant disciplinary counsel; and entered findings of fact together with a recommendation that the respondent receive a letter of admonition for his misconduct. The hearing panel adopted the findings of the hearing board, but recommended imposition of a public censure together with the assessment of costs. We agree that the imposition of a public censure is warranted in the circumstances of this case.
The respondent was admitted to the practice of law in this state on December 2, 1987. Accordingly, he is subject to the jurisdiction of this court and its Grievance Committee. The hearing board made the following findings of fact, which have not been disputed. On August 2, 1989, the respondent’s clients were served with a summons, complaint and motion for preliminary injunction in the case of People ex rel. State Engineer v. Parsons, No. 89CW33 (hereinafter the Parsons case), which case was then pending in Water Division No. 2 of the District Court for the Tenth Judicial District of Colorado. A hearing on the motion for preliminary injunction was scheduled to commence on August 22, 1989, and the clients were noti*389fied of the date of that hearing by a notice dated August 8, 1989.
On August 18, 1989, the respondent filed an answer and a motion for continuance on behalf of his clients. The motion for continuance indicated that the respondent was already scheduled to represent other parties in several cases in Texas, that under Texas trial docketing procedures trial might commence in any one of those cases on August 21, 1989, and that the cases involved criminal charges. The respondent knew of this calendar conflict when he agreed to represent the clients.
The water court granted the respondent’s motion for continuance, and a hearing on the motion for preliminary injunction was set by agreement between the respondent’s office and opposing counsel for September 14, 1989. At the time that date was selected, the respondent also knew that he had not received notification of a date for the commencement of trial in the two pending state criminal proceedings and that he represented a party in a case pending in a United States District Court in Houston, Texas, scheduled to commence trial on August 28, 1989. The latter case did go to trial and concluded on August 31, 1989. On September 1, 1989, the two state criminal cases were consolidated for trial, to commence September 5, 1989. The trial did commence on that date and concluded on September 18, 1989.
On September 7, 1989; the respondent filed a motion for continuance, dated September 6, 1989, with the water court seeking a continuance of the September 14 hearing date. The motion advised the court that the respondent was engaged in trial in Texas in the two criminal cases. The motion was denied on September 8, 1989.
On September 13, 1989, the respondent telephoned Water Division No. 2 for the purpose of convincing the trial judge that he could not be present for the hearing scheduled for the next day in the Parsons case. The respondent informed an assistant division clerk that if the trial judge did not grant the respondent’s motion for continuance the respondent would file a complaint against the judge with the Colorado Commission on Judicial Discipline. The respondent intended by this statement to obtain a granting of his motion for continuance, which would have been an advantage to him and to his clients. The assistant division clerk informed the trial judge of this conversation and, as a result thereof, the trial judge entered an order on September 13, 1989, recusing himself and assigning the case to a different judge. As a result, the hearing scheduled for September 14, 1989, was continued.
The respondent made no attempt to locate other counsel to represent his client in the Parsons case. The motion for preliminary injunction sought to prohibit the respondent’s clients from allegedly diverting water out of priority. The record discloses that the alleged improper diversions ceased subsequent to the service of the complaint on the respondent’s clients.
The complaint in this grievance matter alleges that the respondent’s misconduct violated C.R.C.P. 241.6 and the following provisions of the Code of Professional Responsibility: DR 1-102(A)(1) (violating a disciplinary rule), DR 1-102(A)(5) (engaging in conduct prejudicial to the administration of justice), DR 7-106(C)(6) (engaging in discourteous conduct degrading to a tribunal in appearing in a professional capacity before the tribunal). The hearing board concluded that the respondent’s misconduct violated DR 1-102(A)(1) and DR 1-102(A)(5) of the Code of Professional Responsibility, but not DR 7-106(C)(6).
The hearing board found as aggravating factors the fact that the respondent refused to acknowledge the wrongful nature of his misconduct, ABA Standards for Imposing Lawyer Sanctions 9.22(g) (1986), and the fact that the respondent has had substantial experience in the practice of law, ABA Standards 9.22(i). The hearing board found as a mitigating factor the absence of any prior disciplinary record. ABA Standards 9.32(a).
The respondent’s telephone call was designed to improperly obtain a favorable ruling on a motion he had filed with the trial court. The respondent sought to ob*390tain a ruling influenced by a threat of the invocation of disciplinary proceedings against the judge. While an attorney or other persons may at any time file complaints questioning the conduct or non-conduct of judges, the respondent deemed it appropriate to threaten such action not because of any conduct or non-conduct of the judge but in anticipation of an adverse ruling on an issue pending for judicial resolution. That the respondent may have done so in an effort to benefit his clients exacerbates the unprofessional nature of his decision. Under all the circumstances, including the aggravating and mitigating factors established by the record, imposition of a public censure for the respondent’s acknowledged misconduct constitutes an appropriate sanction.
Accordingly, we publicly reprimand the respondent, James E. Tatum, and order him to pay the costs of these proceedings in the amount of $723.88, representing the costs of the disciplinary proceedings in this matter, to the Supreme Court Grievance Committee, 600 — 17th Street, Suite 500S, Denver, Colorado 80202-5435, within sixty days of the date of this opinion.
Justice VOLLACK dissents, and Justice ERICKSON and Justice QUINN join in the dissent.